DAVIDSON, Judge.
The offense is the unlawful possession of whisky for sale in a dry area; the punishment, a fine of $200.
The complaint upon which the information is predicated recites that the affiant thereto “has good reason to believe and charge. . . .”
We have repeatedly held that, in obedience to the provisions of Sec. 2, of Art. 222, C. C. P., the affiant to the complaint must state, in addition to his having good reason to believe, that he does believe that the alleged offense has been committed. Bell v. State, 240 S.W. (2d) 302; Cook v. State, 137 Tex. Crim. Rep. 492, 132 S.W. 2d 404.
The complaint being fatally defective, the judgment is reversed and prosecution ordered dismissed.
Opinion approved by the court.